Citation Nr: 0502451	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-11 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant served in the Missouri Army National Guard and 
Army Reserves from October 1954 to October 1960.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By correspondence dated in July 2002, the appellant, through 
his representative, stated that while he was in the Missouri 
Army National Guard and Army Reserves, he was attached to the 
138th Infantry (Inf.) 35th Division (Div.) Tank Company and 
had extensive training in tanks.  The appellant reported that 
the tanks were firing 76 millimeter (mm) and 90 mm shells, 
and that he also had to "qualify" on both the 30 caliber 
and 50 caliber guns.  He noted that his work with tanks 
involved exposure to constant acoustic trauma.  As a result 
of such trauma, the appellant maintained that he incurred 
bilateral hearing loss and tinnitus.  Accordingly, he 
contended that service connection for bilateral hearing loss 
and tinnitus should be established.   

The evidence of record shows that the appellant served in the 
Missouri Army National Guard and Army Reserves from October 
1954 to October 1960.  However, the dates of the appellant's 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) have not been verified.  In March 2003, 
the RO requested that the National Personnel Records Center 
(NPRC) locate and submit the appellant's service medical 
records.  At that time, the RO noted that the appellant had 
served from October 1957 to October 1960.  However, in April 
2003, the NPRC responded that they could not identify a 
record based on the information furnished.  In addition, 
although not specifically requested, the Board notes that the 
NPRC did not provide any information regarding whether the 
appellant had any periods of service which were ACDUTRA or 
INACDUTRA.     

In light of the above, the Board finds that further efforts 
should be made in order to verify the dates of the 
appellant's ACDUTRA and INACDUTRA.  It is important to note 
that confirmation of the exact dates of ACDUTRA and INACDUTRA 
is necessary in that if the appellant shows that disease or 
injury occurred during ACDUTRA, or that injury occurred 
during INACDUTRA, a claim for service connection for the 
injury or disease could be made.  Thus, the Board finds that 
additional development is required to determine the dates of 
the appellant's ACDUTRA and INACDUTRA.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should contact the appellant 
and request that he provide the dates of 
all periods of ACDUTRA and INACDUTRA that 
he had during his service in the Missouri 
Army National Guard and Army Reserves, to 
include assignment with the 138th Inf. 
Div. Tank Company, from October 1954 to 
October 1960.  These records may include 
copies of pay documents listing specific 
dates of such service (not a summary of 
retirement points earned).  These records 
may also include copies of active duty 
orders, line of duty determinations, and 
other personnel assignments, including 
with the 138th Inf. Div. Tank Company.  
Any records or information obtained must 
be made part of the claims folder.  

2.  Thereafter, if any evidence or 
information is received in response to 
the above request, the RO should then use 
such evidence or information and make 
every attempt to obtain verification of 
all periods of the appellant's ACDUTRA 
and INACDUTRA during his service with the 
Missouri Army National Guard and Army 
Reserves, to include assignment with the 
138th Inf. Div. Tank Company, from 
October 1954 to October 1960, from the 
NPRC, the United States Army Reserve 
Personnel Command (ARPERSCOM), or through 
other official channels, as necessary.  
Any records or information obtained must 
be made part of the claims folder.  If 
the search effort produces negative 
results, documentation to that effect 
should be placed in the claims file.  In 
addition, the RO must notify the 
appellant that the search effort produced 
negative results.  The RO should also 
describe any further action to be taken 
by the RO with respect to the claims.  
The appellant and his representative must 
then be given an opportunity to respond.

3.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a Supplemental Statement 
of the Case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




